Opinion
Per Curiam,
Although the appellant has proceeded in propria persona in this appeal from the denial of Ms Post Conviction Hearing Act1 petition, after becoming dissatisfied with the sufficiency of his court-appointed attorney’s representation, the record as presently constituted does not permit a determination, as to whether he has intelligently and understandingly waived his right to free and competent appellate counsel in these proceedings. Consequently, the case is remanded to the Court of Common Pleas of Luzerne County for a determination, by hearing or otherwise, of that issue and for such action as may be required to protect appellant’s right to competent and expeditious representation on appeal. Commonwealth v. Cooney, 439 Pa. 324, 266 A. 2d 650 (1970).

 Act of January 25, 1966, P. L. (1965) 1580, 19 P.S. §§1180-1 et seq. (1973-74 Supp.)